DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are pending in the present application.
It is recommended that claims 2 and 11 be amended to more clearly recite the lists, such as reciting “gallic acid is associated with at least one phenolic acid, polyphenol, or alkaloid, wherein the phenolic acid or polyphenol is selected from the group consisting of…, and the alkaloid is selected from the group consisting of…”
It is also recommended that claim 17 be amended to state “A process” as opposed to “The process” since the claim refers back to claim 10 which is not directed to a process.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 13 September 2019 and 15 October 2019 were filed before the mailing of an Office action.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 2, 10-11 and 17 are objected to because of the following informalities:  gallotannic is misspelled as gallotanic; in claims 2 and 11, the term “and” is needed before .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility.
The instant claims recite “A use of a composition” which is not a specific and substantial utility.
Claims 1-9 are also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a  asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.
For the purposes of examination, claims 1-9 are being construed as a method for algicidal or algistatic treatment of akinetes at an aquatic bottom stratum of water, comprising contacting the aquatic bottom stratum of water with a composition comprising…

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 3-8, 10, 12-15, 17 and 19, the phrases “preferably”, “more preferably”, “in particular”, and “such as” render the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding instant claims 2 and 11, the claims recite additional components that are not within the scope of excipients listed in claims 1 or 10.  Instant claims 1 and 10 state that the gallic acid is associated with one or more excipients selected from the group consisting of a binder product, a gelling product, a thickening product, a swelling product, 
Regarding claim 16, it is unclear what is intended by “conditioning gallic acid in a water-degradable hard-shell capsule”.  It is believed that Applicant intended to state “encapsulating gallic acid in a water-degradable hard-shell capsule”.
Claim 17 is indefinite because it does not include gallic acid in the process.  The steps according to claim 17 comprising mixing at least one phenolic acid, polyphenol or alkaloid with one or more excipients and compressing to form granules or balls.  However, the process does not include gallic acid.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 9 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 9 and 20 appear to state a property of gallic acid, i.e., that it forms a coloration in an aquatic bottom stratum of water.  The claims do not recite a further limitation of the composition that comprises gallic acid and at least one excipient.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-11, 13-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pihan et al. (FR 2 979 188 A1) in view of Errede (US 3,761,238).
Instant claims 1, 9 and 19-20 are drawn to a method of algicidal or algistatic treatment of akinetes of an aquatic bottom stratum comprising contacting the aquatic environment to be treated with a composition comprising gallic acid associated with at least one excipient selected from the group consisting of a binder, a gelling product, a thickener, a swelling and disintegrating product, and an effervescent.
Instant claim 10 is drawn to the above composition, wherein the gallic acid is in encapsulated or compacted form, the excipients are present between 5-50% of the total weight of the composition and the density is greater than 1 kg/dm3.
Instant claim 17 is drawn to a process for manufacturing the composition of claim 10 wherein the composition is compacted in the form of granules or balls.
Pihan et al. teach an algaecide, algistatic, herbicide or herbistatic composition comprising an absorbent or encapsulating polymer and one or more polyphenol ([0009]).  Pihan et al. teach that the one or more polyphenols include gallic acid, pyrogallic acid, ellagic acid, tannic acid, gallotannic acid, caffeic acid, quercetin, resorcinol, catechol, gramine, scopoletin and hordenine ([0043]-[0044]; Claims 1, and 10-11).  Pihan et al. teach a method of algaecide or algaestatic treatment comprising bringing into contact the algaecide or algistatic composition with an aqueous medium of the aquatic macrophyte and/or the algae to be treated (Claim 18). 
Pihan et al. teach that the absorbent or encapsulating polymer constitutes a support for the active substance, namely the polyphenol(s), thus allowing easy use of the composition.  The composition can be in various forms and volumes, depending on the nature of the polymer support, and in particular in the form of microbeads, beads, granules, particles, cubes, cylinders or gel or gel fragments. The composition therefore preferably takes the form of a solid or gelatinous object of predetermined dimensions, which offers easy packaging, handling and transport possibilities ([0019]).
Pihan et al. teach that the algaecide, algistatic, herbicide or herbistatic composition is characterized in that it is in the form of microbeads, beads, granules, particles, cubes, cylinders or of gel.  In particular, when the composition is in the form of a gel, this gel may 
Pihan et al. do not explicitly disclose gallic acid associated with at least one of the excipients recited in instant claims 1 and 19.  However, Pihan et al. teach that gallic acid is one of the preferred polyphenols, and further teach that the polyphenols are encapsulated or absorbed and in the form of microbeads, beads, granules, particles, cubes, cylinders or of gel.
Also, Errede teaches particulate compositions comprising aquatic herbicides (including algaecides) for treatment of water, wherein the particulate carrier includes bentonite (col. 2, ln. 38-39; col. 4, ln. 25-32; Examples 6 and 14).  Errede further teaches that the density of the carrier in these formulations is such that the particles sink rapidly to the bottom of water (col. 1, ln. 56-58). 
It would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to prepare compositions according to Pihan et al. comprising gallic acid as the polyphenol and an excipient for encapsulating or absorbing the polyphenol.  It would have been obvious to select bentonite as an 
Regarding the rate of release of gallic acid, it would have been obvious for a person having ordinary skill in the art to optimize the rate of release of the gallic acid in order to provide control of the algae for as long as possible.
Regarding the bottom stratum of water having a height of at most 30 cm, it would have been obvious to prepare compositions according to Pihan et al. that sink to the bottom of the water in order to control algae.
Instant claims 2 and 11 state that gallic acid is associated with at least one phenolic acid, polyphenol or alkaloid.  Pihan et al. teach that the one or more polyphenols include gallic acid, pyrogallic acid, ellagic acid, tannic acid, gallotannic acid, caffeic acid, quercetin, resorcinol, catechol, gramine, scopoletin and hordenine ([0043]-[0044]; Claims 1, and 10-11).
Therefore, it would have been obvious for a person having ordinary skill in the art to prepare compositions according to Pihan et al. comprising gallic acid and one or more of pyrogallic acid, ellagic acid, tannic acid, gallotannic acid, caffeic acid, quercetin, resorcinol, catechol, gramine, scopoletin and hordenine.
Instant claims 3 and 10 state that the density of the composition is greater than 1 kg/dm3.  Errede teaches that the density of the particles is such that the particles sink rapidly to the bottom.  Thus, it would have been obvious to prepare particles having a density greater than 1 kg/dm3 in order to rapidly sink to the bottom.
Instant claims 5 and 13 state that the compositions are in the form of granules, balls or capsules of an average mass between 1 and 100 g.  Pihan et al. teach that the 
Pihan et al. further teach that according to one embodiment of the invention, the concentration of the polyphenol(s) used in the algaecide, algistatic, herbicide or herbistatic composition is determined according to the quantity of polyphenol(s) desorbed in the aquatic medium, making it possible to obtain in a predetermined time inhibition of the growth or lethality of aquatic macrophytes or algae targeted in the aquatic environment.  These concentrations can be determined by preliminary standardized toxicity and ecotoxicity tests guaranteeing targeted action while respecting the integrity of non-target organisms.  The algaecide, algistatic, herbicide or herbistatic composition according to the present invention makes it possible to release in a controlled manner a quantity of polyphenols during a determined period of time.  In this way, specific polyphenol release profiles are then obtained depending on the mass of water to be treated and the desired effect (growth inhibition or lethality of aquatic macrophytes or algae) ([0055]).
Therefore, it would have been obvious to prepare compositions according to Pihan et al. comprising a mass that is suitable for the desired form and the desired effect, such as growth inhibition or lethality of aquatic macrophytes or algae.
Instant claims 6-7, 10 and 14-15 state the concentration of gallic acid and excipients in the compositions.  Errede teaches particles comprising an active ingredient and carrier, wherein the particles have a density such that they rapidly sink to the bottom.  It would have been prima facie obvious for a person having ordinary skill in the art to determine through routine experimentation the necessary concentration of gallic acid and excipients to prepare algaecidal or algistatic compositions that are effective for controlling algae and that rapidly sink to the bottom of the aquatic environment.
Instant claim 8 states that the concentration of total gallic acid in the aquatic bottom stratum of water is 0.05-500 mg/L.  Pihan et al. teach that the lethal concentration of catechol is 411 mg/L ([0086]).  It would have been obvious for a person having ordinary skill in the art to determine through routine experimentation the effective algaecidal and algistatic concentration of gallic acid.
Instant claim 18 states adjusting the particle size by grating in a granulator followed by screening.  Pihan et al. teach microbeads, beads, granules, particles, cubes, cylinders or gel or gel fragments.  In the case of encapsulating polymers, the microbeads, beads, granules or more generally particles can have a size of the order of a few tens of microns per millimeter; in practice, for example from 20 μm to 1 mm.   For absorbent polymers, the size of the beads, granules, particles, cubes, cylinders as well as gel fragments can vary between a few millimeters and a few centimeters; in practice, for example from 5 mm to 3 cm.  
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art to granulate the compositions according to Pihan et al. in order to obtain particles within the preferred size range.

Claims 4, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pihan et al. (FR 2 979 188 A1) in view of Errede (US 3,761,238) as applied to claims 1-3, 5-11, 13-15 and 17-20 above, further in view of Guo et al. (CN 104860383 A) and Munin et al. (Pharmaceutics, 2011).
Instant claims 4 and 12 state that the excipients are selected from two excipient groups of claim 1.  Pihan et al. teach that the composition can be in various forms and volumes, depending on the nature of the polymer support, and in particular in the form of microbeads, beads, granules, particles, cubes, cylinders or gel or gel fragments.  
Instant claim 16 is drawn to a process for manufacturing the composition of claim 10 comprising encapsulating gallic acid in a capsule selected from gelatin or starch.
Guo et al. teach encapsulation of gallic acid with sodium alginate and graphene oxide to be used as an algaecide (Claims 1-8; Examples 2-9).  Also, Munin et al. teach that nowadays, for encapsulation, maltodextrin is commonly mixed with gum arabic.  A mixture of maltodextrin (60%) and gum arabic (40%) has been used for encapsulation of procyanidins from grape seeds.  No change of procyanidins was observed during the critical drying stage, the rate of encapsulation was around 85 %, and their stability was improved.  Epigallocatechin gallate (EGCG) was encapsulated within the same carbohydrate matrix, with the same encapsulation efficiency of 85%  (pg. 800, paragraph 
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art to select an appropriate excipient for encapsulating gallic acid, such as sodium alginate, a mixture of maltodextrin and gum arabic, chitosan, starch, silica, carrageenan, etc., as reasonably suggested by Guo et al. and Munin et al.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924.  The examiner can normally be reached on 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 




/N.W.S/Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616